DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein, in each of the brake circuits, a rectifier device couples electricity supply for the pump and/or for the valve device to electricity supply of electricity for the control unit, wherein the rectifier device permits only a unidirectional flow of current to the control unit”.  The invention has two batteries (29, 30) for providing electricity and which antecedent claim 1 introduces.  It is unclear how many electricity supplies are required and how they reconcile.  It is also unclear how the claimed rectifiers perform the claimed function of connecting these additional supplies to each other.
Claim 6 recites “wherein, in each of the brake circuits, a rectifier devices couples electricity supply for the electric parking brake to electricity supply for the control unit, wherein the rectifier device permits only a unidirectional flow of current to the control unit”.  The term “a rectifier devices” is grammatically improper and numerally inconsistent with “the rectifier device”.  It is unclear how many rectifier devices are required.  The invention has two batteries (29, 30) for providing electricity and which antecedent claim 1 introduces.  It is unclear how many electricity supplies are required and how they reconcile.  It is also unclear how the claimed rectifiers perform the claimed function of connecting these additional supplies to each other.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al (US 2021/0129817) in view of Michels et al (US 2020/0055506).
Limitations in italics are not required.
As per claim 1, Michels et al (2021) discloses a brake system (Title) for a transportation vehicle (Title), the brake system comprising: 
four service brakes (130A-130D), which are each assigned to a wheel1-4 of the transportation vehicle; 
at least two electric parking brakes (140A-B) which are assigned to respective wheels of the transportation vehicle; 
two control units (302, 304), each of which actuate a respective brake circuit of the brake system, wherein each brake circuit comprises two of the four service brakes and at least one of the at least two electric parking brakes ([0047], [0048]); 
two batteries (K30-1, K30-2; [0069]) for supplying electrical energy to one of the brake circuits of the brake system; 
wherein the brake system forms and outputs a defect signal in response to detection of a double fault affecting the two brake circuits during which each of the two brake circuits can no longer be actuated via their respective control unit (402; [0074]) but does not disclose wherein the double fault is a result of: defect detection in the control units that affects both of the control units and whereby, even in the case of the double fault, the brake system continues to be functional to perform at least one auxiliary braking operation during which the at least one circuit element actuates the at least two parking brakes of the brake system independently of the control units of the two brake circuits. 
Michels et al (2020) discloses a system wherein the brake system forms and outputs a defect signal in response to detection of a double fault affecting the two brake circuits during which each of the two brake circuits can no longer be actuated via their respective control unit ([0062], [0074]), wherein the double fault is a result of:
defect detection in the control units that affects both of the control units ([0062], [0074]); and/or
defect detection in at least one of the control units along with detection of a drop in supply voltage of the other of the control units below a predefined limiting value, and 
whereby, even in the case of the double fault, the brake system continues to be functional to perform at least one auxiliary braking operation during which the at least one circuit element actuates the at least two parking brakes of the brake system independently of the control units of the two brake circuits ([0062], [0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Michels et al (2021) by applying both of the parking brakes in response to failures of one or both of the control units as taught by Michels et al (2020) in order to better protect against failure.
As per claim 8, Michels et al (2021) and Michels et al (2020) disclose the brake system of claim 1.  Michels et al (2021) further discloses a transportation vehicle (Title).
7.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al (US 2021/0129817) in view of Michels et al (US 2020/0055506) and further in view of Baehrle-Miller et al (US 2018/0079398).
As per claim 2, Michels et al (2021) and Michels et al (2020) disclose the brake system of claim 1.  Michels et al (2021) further discloses wherein the at least one electronic circuit element is a circuit (310) and is supplied with electrical energy from the respective battery independently of the respective control unit and the respective service brakes (Fig. 2).  Michels et al (2021) does not disclose an application-oriented, integrated circuit.
Baehrle-Miller et al discloses a brake system wherein the at least one electronic circuit element is an application-oriented, integrated circuit (32; [0032]) and is supplied with electrical energy from the respective battery independently of the respective control unit and the respective service brakes ([0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third control unit of Michels et al (2021) by using an ASIC as taught by Baehrle-Miller et al in order to provide improved brake operation.
8.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al (US 2021/0129817) in view of Michels et al (US 2020/0055506) and further in view of Hilberer (WO 2008/092683).
As per claim 3, Michels et al (2021) and Michels et al (2020) disclose the brake system of claim 1.  Michels et al (2021) further discloses wherein, in each of the brake circuits, the battery provided for the brake circuit is connected to the service brakes and the control unit of the brake circuit (Fig. 2) and is connected to the at least one parking brake of the brake circuit (Fig. 2).  Michels et al (2021) does not disclose plug connectors.
Hilberer discloses a brake system wherein, in each of the brake circuits, the battery provided for the brake circuit is connected to the service brakes and the control unit of the brake circuit by a main plug connector (240; Page 28, line 26 – Page 30, line 14) and is connected to the at least one parking brake of the brake circuit by a parking brake plug connector (242; Page 28, line 26 – Page 30, line 14) mechanically decoupled from the main plug connector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake circuit of Michels et al (2021) by using plugs for the electrical connections as taught by Hilberer in order to provide replaceable electrical connections.
As per claim 4, Michels et al (2021), Michels et al (2020) and Hilberer disclose the brake system of claim 3.  Michels et al (2021) further discloses wherein each of the brake circuits comprise a valve device (230, 260) for actuating the service brakes included in the respective brake circuit and a pump (160, 170) configured to control a flow of a braking medium flowing through the respective brake circuit.  Hilberer discloses wherein the valve device and pump in each brake circuit are actuated by the control unit and are coupled to the respective battery via the main plug connector of the respective brake circuit (240; Page 28, line 26 – Page 30, line 14). 
9.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al (US 2021/0129817) in view of Michels et al (US 2020/0055506), Hilberer (WO 2008/092683) and Hodge et al (US 3,985,210).
As per claim 5, Michels et al (2021), Michels et al (2020) and Hilberer disclose the brake system of claim 4.  Michels et al (2021) discloses wherein, in each of the brake circuits, a device couples electricity supply for the pump and/or for the valve device to electricity supply of electricity for the control unit, wherein the rectifier device permits only a unidirectional flow of current to the control unit (Fig. 2), but does not disclose a rectifier.
Hodge et al discloses a brake wherein, in each of the brake circuits, a rectifier device (SCR) couples electricity supply for the pump and/or for the valve device to electricity supply of electricity for the control unit, wherein the rectifier device permits only a unidirectional flow of current to the control unit (Rectifiers inherently provide unidirectional electrical current flow; Col. 4, lines 20-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical circuit of Michels et al (2021) by providing rectifiers for the hydraulic brake valves as taught by Hodge et al in order to improve service brake control.
x.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al (US 2021/0129817) in view of Michels et al (US 2020/0055506) and further in view of Masuda et al (JP 2015-116921).
As per claim 6, Michels et al (2021) and Michels et al (2020) disclose the brake system of claim 1.  Michels et al (2021) further discloses wherein, in each of the brake circuits, a devices couples electricity supply for the electric parking brake to electricity supply for the control unit, wherein the rectifier device permits only a unidirectional flow of current to the control unit (Fig. 2), but does not disclose a rectifier.
Masuda et al discloses a brake device wherein, in each of the brake circuits, a rectifier devices (64) couples electricity supply for the electric parking brake to electricity supply for the control unit, wherein the rectifier device permits only a unidirectional flow of current to the control unit (Rectifiers inherently provide unidirectional electrical current flow; [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical circuit of Michels et al (2021) by providing a rectifier circuit for the electrical parking brake as taught by Masuda et al in order to improve parking brake control.
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657